`DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8, 13-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makakura et al. (US -2019/0152389 A1).
As per claim 1, Nakakura discloses Controller and Control System comprising:
determining, by a personal mobility vehicle (Fig: 1) equipped with a braking system (30, Fig: 1), a geographic location of the personal mobility vehicle (at least one processor configured to control a notification device based on environmental information related to a surrounding environment of a human-powered vehicle, Abstract, Fig: 1-5);
retrieving, from a map data database (The controller 58 includes an arithmetic processing unit executing predetermined control programs. The arithmetic processing unit includes, for example, a central processing unit (CPU) or a micro processing unit (MPU) that includes one or more processors, [0040]), a braking-related attribute that impacts braking at the geographic location of the personal mobility vehicle ( If the controller 58 assumes that the human-powered vehicle 10 is stopped on an uphill slope based on information related to a slope of a road surface, then the controller 58 controls the brake devices 30 to brake the rotary bodies RB, [0060]);
determining a configuration of the braking system based at least in part on the braking- related attribute that impacts braking at the geographic location of the personal mobility vehicle (If the controller 58 assumes that the human-powered vehicle 10 is stopped on an uphill slope based on information related to a slope of a road surface, [0060]); and
engaging the braking system with the configuration to slow down the personal mobility vehicle while traversing the geographic location (the controller 58 controls the brake devices 30 so that the rotary bodies RB are braked with force that is greater than normal or intermittently braked in accordance with operation input to the brake operating devices BL, [0060]).

As per claim 2, Nakakura discloses identifying a front wheel braking system and a rear wheel braking system (The front sprocket FS is arranged on the crank assembly CW. The rear sprocket RS is arranged on a hub HA of the rear wheel WR. In one example, the chain CN runs around the front sprocket FS and the rear sprocket RS. Driving force applied by the rider of the human-powered vehicle 10 to the pedals PD is transmitted via the front sprocket FS, the chain CN, and the rear sprocket RS to the rear wheel WR, [0035], Fig: 1); and
determining a distribution differential between the front wheel braking system and the rear wheel braking system based at least in part on the braking-related attribute (if the controller 58 assumes that another moving object will traverse the forward direction of the human-powered vehicle 10 based on information related to another moving object, the controller 58 controls the shifting device 22 to decrease the transmission ratio of the human-powered vehicle 10, [0056]).

As per claim 4, Nakakura discloses the braking-related attribute comprises information indicating a low level of traction within the geographic location (The controller 58 controls the notification device 36, for example, based on the environmental information as follows. If the controller 58 obtains information related to a slope of a road surface, [0048]); and
determining the configuration of the braking system based at least in part on the braking- related attribute comprises configuring the braking system in a skid-reducing configuration [0048] – [0049].

As per claim 5, Nakakura discloses the braking-related attribute comprises information indicating that the personal mobility vehicle is moving on a slope from a higher elevation to a lower elevation (The controller 58 controls the notification device 36, for example, based on the environmental information as follows. If the controller 58 obtains information related to a slope of a road surface, [0048]); and
determining the configuration of the braking system based at least in part on the braking- related attribute comprises configuring the braking system to engage regenerative braking based at least in part on determining that the personal mobility vehicle is moving on the slope from the higher elevation to the lower elevation ([0040], [0048] – [0050]).

As per claim 6, Nakakura discloses wherein the braking-related attribute that impacts braking at the geographic location of the personal mobility vehicle comprises a dynamic attribute that is intermittently present at the geographic location (A control system according to a seventh aspect of the present disclosure includes a detection device configured to be arranged on a human-powered vehicle and an electronic controller comprising at least one processor configured to obtain environmental information related to a surrounding environment of the human-powered vehicle from a detection result of the detection device, [0011]);
further comprising retrieving information on a status of the dynamic attribute ([0011]); and
wherein determining the configuration of the braking system based at least in part on the braking-related attribute comprises determining the configuration of the braking system based at least in part on the status of the dynamic attribute (The at least one processor is further configured to output a control signal to control a component of the human-powered vehicle based on the environmental information obtained from the detection device, [0011]). 

As per claim 8, Nakakura discloses wherein determining the geographic location of the personal mobility vehicle comprises determining the geographic location to within a geographic area of a defined size (More specifically, the detection portion 52B detects an electromagnetic wave that is output from the output portion 52A and reflected by an object present around the human-powered vehicle 10, [0043]); and further comprising: 
retrieving the braking-related attribute that impacts braking at the geographic location by identifying two different values for the braking-related attribute within the geographic area of the defined size (information related to irregularities of a road surface, [0050] and information related to an obstacle, [0051]); and
determining the configuration of the braking system based at least in part on the braking-related attribute by determining that the configuration is compatible both of the at least two different values (If the controller 58 obtains information related to another moving object, then the controller 58 has the notification device 36 output information related to the moving object. In one example, if the distance between the human-powered vehicle 10 and a moving object is shortening, then the controller 58 has the notification device 36 output information indicating that the distance between the human-powered vehicle 10 and the moving object is shortening, [0053]).

As per claim 13, Nakakura discloses Controller and Control System comprising:
one or more processors (The arithmetic processing unit includes, for example, a central processing unit (CPU) or a micro processing unit (MPU) that includes one or more processors, [0040]);
a non-transitory memory comprising instructions executable by the one or more processors to cause the system to perform operations (he controller 58 includes an arithmetic processing unit executing predetermined control programs. The arithmetic processing unit includes, for example, a central processing unit (CPU) or a micro processing unit (MPU) that includes one or more processors. The controller 58 can include one or more microcomputers, [0040], microcomputer has non-transitory memory) comprising:
identifying a personal mobility vehicle equipped with a braking system that (30, Fig: 1);
determining a geographic location of the personal mobility vehicle on a braking map (at least one processor configured to control a notification device based on environmental information related to a surrounding environment of a human-powered vehicle, Abstract, Fig: 1-5)),
retrieving, from a map data database, a braking-related attribute that impacts braking at the geographic location of the personal mobility vehicle (The controller 58 includes an arithmetic processing unit executing predetermined control programs. The arithmetic processing unit includes, for example, a central processing unit (CPU) or a micro processing unit (MPU) that includes one or more processors, [0040]);
determining a configuration of the braking system based at least in part on the braking-related attribute that impacts braking at the geographic location of the personal mobility vehicle (If the controller 58 assumes that the human-powered vehicle 10 is stopped on an uphill slope based on information related to a slope of a road surface, [0060]); and
engaging the braking system with the configuration to slow down the personal mobility vehicle while traversing the geographic location (the controller 58 controls the brake devices 30 so that the rotary bodies RB are braked with force that is greater than normal or intermittently braked in accordance with operation input to the brake operating devices BL, [0060]).

As per claim 14, Nakakura discloses a server (control system 50, Fig: 2-3) configured to perform operations comprising:
receiving information about the geographic location of the personal mobility vehicle (at least one processor configured to control a notification device based on environmental information related to a surrounding environment of a human-powered vehicle, Abstract, Fig: 1-5);
determining that the geographic location of the personal mobility vehicle is associated with one or more locations on a braking map (information related to irregularities of a road surface, [0050] and information related to an obstacle, [0051]);
determining one or more braking instructions associated with the one or more locations on the braking map (the controller 58 controls the brake devices 30 so that the rotary bodies RB are braked with force that is greater than normal or intermittently braked in accordance with operation input to the brake operating devices BL, [0060]);
transmitting the one or more braking instructions to the personal mobility vehicle, wherein the personal mobility vehicle is configured to execute the one or more braking instructions to slow down the personal mobility [0056].

Claim 16 recited all the limitations recited in claims 1 and 13 and therefore rejects under the same rationale.

As per claim 17, Nakakura discloses determining, by the server, one or more surface conditions associated with the one or more locations on the braking map (the controller 58 has the notification device 36 output information related to the slope of the road surface, [0048]),
wherein the one or more braking instructions are determined based at least on the one or more surface conditions, [0048], and
wherein the one or more braking instructions are configured to slow down the personal mobility vehicle without sliding on ground surfaces while traversing the geographic location (the controller 58 controls the brake devices 30 so that the rotary bodies RB are braked with force that is greater than normal or intermittently braked in accordance with operation input to the brake operating devices BL, [0060]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makakura et al. (US -2019/0152389 A1) as applied to claim 1 above, and further in view of Oshiday (WO – 2018/185578 A1, Examiner disclosed English machined translation for rejection reference).
As per claim 10, Makakura discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the braking system comprises a front brake and a rear brake,
wherein determining the configuration comprises determining a front brake instruction for the front brake and a rear brake instruction for the rear brake, and
wherein the front brake instruction and the rear brake instruction causes the front brake and the rear brake to slow down the personal mobility vehicle without sliding on ground surfaces while traversing the geographic location.
Oshiday discloses Control Apparatus of Brake System in Motorcycle comprising:
the braking system comprises a front brake and a rear brake (23, 24, Fig: 1-2),
wherein determining the configuration comprises determining a front brake instruction for the front brake and a rear brake instruction for the rear brake ([0009], [0012], [0039], [0053] and [0054]), and
wherein the front brake instruction and the rear brake instruction causes the front brake and the rear brake to slow down the personal mobility vehicle without sliding on ground surfaces while traversing the geographic location ([0053] and [0054]).
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the Controller and Control System of the Nakakura to include the control procedure in which the braking system comprises a front brake and a rear brake, wherein determining the configuration comprises determining a front brake instruction for the front brake and a rear brake instruction for the rear brake, and wherein the front brake instruction and the rear brake instruction causes the front brake and the rear brake to slow down the personal mobility vehicle without sliding on ground surfaces while traversing the geographic location as taught by Oshiday in order to provide the safety of the vehicle is improved by automatic-braking operation, and the fall of the motorcycle is suppressed.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makakura et al. (US -2019/0152389 A1) as applied to claim 16 above, and further in view of Shami (US – 2018/0222473 A1).
As per claim 19, Nakakura discloses all the structural elements of the claimed invention but fails to explicitly disclose transmitting, to a mobile device associated with the personal mobility vehicle, instructions to display braking-related information on the mobile device, wherein the braking-related information is based at least in part on the braking instructions.
Shami discloses Collision Avoidance for Personal Mobility Device comprising:
transmitting, to a mobile device (14, Fig: 1-4) associated with the personal mobility vehicle (Fig: 1), instructions to display braking-related information on the mobile device, wherein the braking-related information is based at least in part on the braking instructions (Abstract, Fig: 1-4).
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the Controller and Control System of the Nakakura to include the transmitting, to a mobile device associated with the personal mobility vehicle, instructions to display braking-related information on the mobile device, wherein the braking-related information is based at least in part on the braking instructions as taught by Shami in order to prevent risk of potential collisions between the personal mobility device and the one or more nearby objects.

Allowable Subject Matter
Claims 3, 7, 9, 11-12, 15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art and teaching references fail to disclose retrieving a record of at least one previous reaction of the rider of the personal mobility vehicle to the braking-related attribute; and determining the configuration based at least in part on the record of the at least one previous reaction of the rider of the personal mobility vehicle to the braking-related attribute (Claims 3 and 15), wherein determining the geographic location of the personal mobility vehicle comprises determining the geographic location to within a geographic area of a defined size; and further comprising retrieving the braking-related attribute that impacts braking at the geographic location by: retrieving a first value for the braking-related attribute within the geographic area; retrieving a second value for the braking-related attribute within the geographic area, wherein the second value is different than the first value; and retrieving a value for the braking-related attribute by averaging the first value and the second value (Claim 7), detecting, by at least one sensor of the personal mobility vehicle, a second braking- related attribute at a second geographic location; and sending, to the map data database, the second braking-related attribute detected at the second geographic location for later retrieval by an additional personal mobility vehicle traversing the geographic location (Claim 9), determining the configuration of the braking system based at least in part on the braking- related attribute comprises determining a frequency at which to engage and disengage the braking system; and engaging the braking system with the configuration comprises engaging and disengaging the braking system at the frequency (Claim 11), observing at least one reaction of each of a plurality of riders of personal mobility vehicles to a braking-related attribute identified at the geographic location; recording the at least one reaction of each of the plurality of riders to a reaction database; retrieving, from the reaction database, in response to receiving the information about the geographic location of the personal mobility vehicle, the at least one reaction to the braking- related attribute; determining the one or more braking instructions based at least in part on the at least one reaction of each of the plurality of riders of the personal mobility vehicles to the braking- related attribute (Claim 18) and wherein determining the braking instructions comprises determining a frequency at which to engage and disengage the braking system (Claim 20). Claim 12 depend on claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: El-Sayed et al. (US – 2006/0149517 A1),
B: Carter et al. (US – 2010/0131164 A1),
C: LEE et al. (US – 2012/0022757 A1), and
D: Ewert (US – 5,515,026).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657